Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to February 09, 2018.  In view of the amendments to the claims and arguments presented, the rejection of record under 35 USC 112(b) is hereby withdrawn.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-32 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Doorschodt in view of Kravitz in further view of Nosrati.
Doorschodt (2008/0187901) entitled "Composition for Cold Preservation and Perfusion of Organs" teaches in the abstract, an organ preservation solution containing amino acids, vitamins, antioxidants, and buffers.  Other components are described in paragraph 12 including trace elements, pyruvate, and adenosine.  Paragraphs 15-18 discuss an apparatus for perfusing an organ that monitors at normothermic temperatures with an oxygenated medical fluid containing a number of types of components.  The pressurization of the perfusion fluid by different types of pumps including peristaltic (pulsatile) is discussed.  Types of controllers and monitors are described in paragraphs 20 and 23.  See the claims which describe multiple perfusion circuits.  
The claims differ from Doorschodt in that the perfusate contain one or more synthetic oxygen carrier compounds.
Kravitz (2011/0183310) entitled "Apparatus and Method for Maintaining and/or Restoring Viability of Organs" teaches in paragraph 64, synthetic oxygen carriers for normothermic preservation of organs.  Perfusate components are discussed throughout the document.
The claims differ from the above references in that they have been newly amended to include the limitation that the device has a hemodiafiltration unit.
Nosrati (2017/0252701) entitled "Biomimetically Designed Modular Microfluidic Based Capillaries and Lymphatic Units for Kidney and Liver Dialysis Systems, Organ Bio-Reactors and Bio-Artificial Organ Support Systems" teaches in paragraph 83,a microfluidic device with hemodiafiltration which is further described in paragraph 126.  In paragraph 337 cell culture media flows in the channels to feed cells.  In paragraph 501 microfluidic devices may be filled with different tissues and cells for preserving the living cells and tissues which are functional.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to perfuse organs as with a device as taught by Doorschodt and include a synthetic oxygen carrier because Kravitz teaches a number of types of known synthetic oxygen carriers for normothermic preservation of organs.  It is known to require an oxygen carrier in such perfusates and to select any known oxygen carrier for its known function with the expected results would have been obvious.  Further, Nosrati teaches hemodiafiltration is useful in maintaining cells and tissues in cell culture media.
The claims further specify the organ preserved is a mammalian brain.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to preserve a mammalian brain with the devices and perfusates taught by the above references because the references teach the preservation of a number of common organs and to then employ the same perfusates, techniques, and devices to preserve any organ would be expected to work in a similar manner and thus be obvious.

Applicant's arguments filed 8/11/22 have been fully considered but they are not persuasive.
Applicants response argues that the above references do not teach the claimed features of the device at normothermic temperatures, hemodiafiltration, and the perfusate contains various nutrients.
It is the examiner's position that Kravitz teaches maintaining organs as normothermic temperatures, see paragraph 64.  Issues relating to normothermic and temperature ranges are also taught by Doorschodt.  The newly claimed feature of hemodiafiltration is taught by newly cited Nosrati.  The other references teach filtering the media but not hemodiafiltration as shown by Nosrati for maintaining cells and tissues in a device with culture media.  The claimed nutrients in the perfusate are taught by Doorschodt.


The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RALPH J GITOMER/Primary Examiner, Art Unit 1655